[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________
                                                                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 05-14618
                                                                   March 13, 2006
                             Non-Argument Calendar
                                                             THOMAS K. KAHN
                           ________________________              CLERK

                       D. C. Docket No. 02-03277-CV-JEC-1

ADINA E. LOFTON, PATRICIA J. WILSON,

                                                              Plaintiffs-Appellants,

      versus

JOHN E. POTTER, UNITED STATES POSTAL SERVICE,
UNITED STATES OF AMERICA,


                                                            Defendants-Appellees,

POSTMASTER TOURGEE SIMPSON,
individually and in his official capacity,

                                                            Defendant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                 (March 13, 2006)

Before ANDERSON, BIRCH and HILL, Circuit Judges.
PER CURIAM:

       We have thoroughly reviewed the issues raised in the merits of this case by

examining the extensive record, the briefs, and the arguments of counsel contained

therein. Under a de novo standard of review, we conclude that the eleven-page

district court order by the Honorable Julie E. Carnes, dated July 21, 2005, is

thorough, well-reasoned and correct. See Kelliher v. Veneman, 313 F.3d 1270,

1275 (11 th Cir. 2002). It is affirmed as to all issues and adopted as the order of

this court.

       AFFIRMED.




                                           2